Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Kieviet et al., Pub. No.  2020/0127904, teach systems collect personal information about users, and make use of personal information. The users may be provided with an opportunity to control whether programs or features that may collect personal information about a user’s social network, social actions or activities, a user’s preferences, or a user's current location, or to control whether or how to receive content from the content server that may be more relevant to the user. A content publisher or content provider can obtain a network traffic analysis report from an analytics server. The content publisher can configure scripts on their resource that track viewing activity, selection activity, network activity, location information, or other information associated with a user’s browsing session, and provide this information to an analytics engine to generate a report. In addition, Kapoor et al., Pub. No.  2019/0087747, teach a system is configured to provide recommended calls-to-action (CTA) for pages associated with a social networking system
	Cited prior art of record teaches the claimed invention substantially, but they fail to teach or suggest individually or in combination that determining, by the one or more processors and based on the activity data, respective propensities of individual digital channels, of the plurality of digital channels, to drive the target user activity during the uses of the digital system; determining, by the one or more processors and based on the respective propensities, that a first propensity of a first digital channel to drive the target user activity is lower than a second propensity of a second digital channel to drive the target user activity, the first digital channel having a first attribute, and the second digital channel having a second attribute different from the first attribute; and based on determining that the first propensity is lower than the second propensity, revising, by the one or more processors, the first digital channel based on the second attribute of the second digital channel as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448